Citation Nr: 1804112	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1943 to March 1946.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a May 2014 rating decision of the Jackson, Mississippi, Regional Office (RO).  The Board notes that, because the Veteran's appeal involves a claim based on in-service ionizing radiation exposure, and because VA has conferred jurisdiction in all appeals where at least one claim involves ionizing radiation exposure on the RO in Jackson, Mississippi, the Veteran's claim file is now in the jurisdiction of the RO in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following review of the evidence of record, the Board finds that additional development in necessary before the claim can be adjudicated on the merits.  Specifically, it appears that not all of the required development for a claim involving in-service ionizing radiation exposure has occurred in this case.  See 38 C.F.R.§ 3.311 (2017).  The Board notes that 38 C.F.R. § 3.311 (a)(2)(ii) pertains to VA's obligation to develop claims for dose estimates when, as here, the Veteran asserts exposure based on the American occupation of Hiroshima and Nagasaki, Japan. 

The Veteran contends that he incurred skin cancer as a result of exposure to ionizing radiation "because his vessel supported flotilla mine sweeping operations for the entry of ground based US occupation on forces at Nagasaki."  See Informal Hearing Presentation (IHP).  The Veteran also contends that "he was physically on the vessel while patrolling and mine sweeping which was within the 10 mile radius of the mine clearing activities," and that "his vessel and other U.S. forces entered Nagasaki in 1945."  Id.  Specifically, he states:

Defense Threat Reduction Agency letter dated 16 May 2014 only included anchor points for my ship.  My flotilla was patrolling and mine sweeping away from the anchor points.  We cleared mines for entry of the US Occupation forces into Nagasaki.  While the anchor points were 20 miles away, our daily mission was not.  Our vessel along with the others were within the 10 mile radius for our mine clearing operations.

Your 10 mile radius for determining exposures for non-POWs is flawed.  My vessel and other US forces entered Nagasaki in September 1945.  Your radiation rings were determined using radiation reading that were not taken until October 1945.

See April 2015 Notice of Disagreement (emphasis added).

The Board acknowledges that the RO properly requested information from the Defense Threat Reduction Agency (DTRA) concerning the Veteran's participation in a radiation risk activity and for a radiation dose estimate.  See September 2013 VA letter.  The DTRA responded in May 2014, that "historical records do not document [the Veteran's] presence with the American occupation forces in Hiroshima or Nagasaki, Japan, as defined by VA."  See May 2014, Third Party Correspondence (DTRA letter).  Therefore, DTRA did not provide a dose estimate for the Veteran.  The RO subsequently denied the Veteran's claim based on the DTRA letter for lack of evidence showing that the Veteran was within 10 miles from either Nagasaki or Hiroshima.  

However, it does not appear that, in light of the Veteran's statement in his notice of disagreement, whether other sources were checked to ascertain his exposure.  For instance, the record does not show that the VA attempted to locate any records from the Veteran's naval unit, to include unit records or morning, reports, which might document his presence within 10 miles of Nagasaki, Japan, during his participation in the mine sweeping operations.  Notably, the evidence from the DTRA reflects that the Veteran was within 20 miles of Nagasaki from September 9 to September 15, 1945, as well as 30 miles from Nagasaki from September 16 to September 20, 1945, which is during the relevant period of time for which exposure is recognized by VA.  See 38 C.F.R. § 3.309(d)(3)(ii)(B) ("August 6, 1945, and ending on July 1, 1946.").  However, the Veteran, as stated previously, states that the report only contains the anchor points, and not, where he was actually located.  Because there has been no attempt to determine if the Veteran's ionizing radiation exposure may be reflected in other documents such as unit records, morning reports, or any other evidence that could confirm the Veteran's presence within 10 miles of Nagasaki, Japan, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA and/or private medical records and associate them with the claims file.  

2.  Contact the appropriate custodian of Federal records to search the unit history, lessons learned, morning reports, unit rosters, and daily status reports that relate to whether the Veteran was exposed to ionizing radiation.  The request should include a request for the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must be given an opportunity to respond.  

3.  Then, provided that there are results from the above search, forward all records concerning the Veteran's radiation exposure, including any relevant service records, statements or testimony regarding exposure, and any other information obtained, to the Department of the Defense for preparation of a radiation dose estimate, to the extent feasible based on the Veteran's active duty service.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Veteran is required regarding specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.  

4.  If the above-requested information results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(b)(1) to determine the likelihood that the Veteran's skin cancer was caused by exposure to ionizing radiation during service.  

5.  After completing all indicated development, reajudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




